EXHIBIT SECTION 1350 CERTIFICATIONS The undersigned executive officers of Home Federal Bancorp, Inc. of Louisiana (the "Registrant") hereby certify that the Registrant's Form 10-K for the year ended June 30, 2008 fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934 and that the information contained therein fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: September 29, 2008 /s/ Daniel R. Herndon Name: Daniel R. Herndon Title: President and Chief Executive Officer Date: September 29, 2008 /s/ Clyde D. Patterson Name: Clyde D. Patterson Title: Executive Vice President (Principal Financial Officer) A signed original of this written statement required by Section 906 has been provided to Home Federal Bancorp, Inc. of Louisiana and will be retained by Home Federal Bancorp, Inc. of Louisiana and furnished to the Securities and Exchange Commission or its staff upon request.
